DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1, lines 6-8 recite, “wherein the drainage line upstream of the pinch valve, a pressure sensor for determining the pressure in the body cavity is provided”.  This appears to omit a word – wherein in the drainage line…  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-5, 7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Haischmann et al (US 7,371,224) in view of DeSatnick et al (US 4,650,462).
Haischmann discloses a device for rinsing a body cavity with a fluid comprising a controllable rinsing pump 3, a feed line 4 connected to the pressure side of the controllable rinsing pump and including a first medical instrument with a drainage channel 5 (col. 2, lines 35-37), and comprising a drainage line 8 with a pinch valve (col. 2, lines 40-50), a pressure sensor 6 for determining the pressure in the body cavity (col. 2, lines 37-39). Claim 1 calls for an optional second pump for extracting the fluid from the drainage line.  While this element is optionally recited and therefore not necessarily included in the scope of the claim, Haischmann discloses this feature (suction pump 11: col. 2, line 48).
Claim 1 differs from Haischmann in calling for the pressure sensor to be on the drainage line upstream of the pinch valve.  Haischmann discloses a pressure sensor for determining the pressure within the body cavity, but discloses that the pressure sensor is located on the pressure side of the rinse pump rather than the pressure side of the drainage line as claimed.  DeSatnick teaches a device for rinsing a body cavity comprising a controllable rinsing pump and a pressure sensor 30 located on the drainage line between a drainage cannula and a pinch valve (col. 4, lines 14-17).  Both Haischmann and DeSatnick recognize that the pressure sensor 
Regarding claim 2, Haischmann discloses that the first medical instrument is a rinsing probe (col. 5, lines 25-28).
Regarding claims 3 and 4, Haischmann discloses a second medical instrument which is a shaver 9 (col. 2, line 65; fig. 1).
Regarding claim 5, Haischmann discloses that the shaver controls the pinch valve such that when setting the shaver into operation, the pinch valve moves to the closed position, and when the shaver is at a standstill, the pinch valve moves to the open position (col. 3, lines 1-28). 
Regarding claim 7, Haischmann discloses that the pressure measurement it made with the pressure sensor when the pinch valve is closed (col. 3, lines 19-24).

Claims 6, 8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Haischmann in view of DeSatnick as applied to claim 1 above, and further in view of Blight (US 2008/0154185).
Claim 6 calls for a second pressure sensor connected to the feed line of the pressure side of the rinsing pump.  Haischmann discloses a pressure sensor on the pressure side of the rinsing pump.  DeSatnick teaches a pressure sensor on the pressure side of the drainage line.  Blight teaches an irrigation and aspiration device for providing fluid to and maintaining pressure within a body cavity.  Blight teaches pressure sensors located on both the inflow and outflow lines to measure the actual pressure at these locations (page 2, paragraph 0022).  It would have 
Regarding claim 8, Blight teaches that the second pressure sensor measures the pressure continuously and therefore measures the pressure sensor while the valve is open or closed.  This feature is included in the combination described above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA A BOUCHELLE whose telephone number is (571)272-2125. The examiner can normally be reached Mon-Fri 8:00-5:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAURA A. BOUCHELLE
Primary Examiner
Art Unit 3783



/LAURA A BOUCHELLE/Primary Examiner, Art Unit 3783